15 F.3d 1086NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Debbie LOCKARD, Plaintiff-Appellant,v.McCORMICK & COMPANY, INC.;  Marriott Corporation,Defendants-Appellees.
No. 92-16281.
United States Court of Appeals, Ninth Circuit.
Jan. 3, 1994.

Before:  WALLACE, Chief Judge, GARTH* and WIGGINS, Circuit Judges.

ORDER

1
Lockard appeals from the district court's summary judgment in her action for breach of an implied employment agreement.  The district court exercised jurisdiction pursuant to 28 U.S.C. Sec. 1332.  We have jurisdiction over this timely appeal pursuant to 28 U.S.C. Sec. 1291.  We affirm for the reasons stated in the district court's order dated June 29, 1992.



*
 Honorable Leonard I. Garth, United States Circuit Judge, Third Circuit Court of Appeals, sitting by designation